      Case 5:12-cv-05652-EJD Document 90 Filed 12/13/18 Page 1 of 3



 1   PRATT & ASSOCIATES
     Pierce Gore (SBN 128515)
 2   p gorc @pr attattorney s. co m
     1871 The Alameda, Suite 425
 J   San Jose, CA95126
     Telephone: (408) 429-6506
 4
     PROVOST UMPHREY LAV/ FIRM L.L.P.
 5   Edward Downs Fisher (Admitted Pro Hac Vice)
     efisher@pulf.com
 6   490 Park Street
     Beaumont, Texas 77701
 7   Telephone: (409)838-8859
 8   PROVOST UMPHREY LAW FIRM L.L.P.
     W. Michael Hamilton (Admitted Pro Hac Vice)
 9   mhamilton@pulf.com
     2021 Richard Jones Road, Suite 300
10   Nashville, Tennessee 372t5
     Telephone: (612)242-0199
11
     Attorneys for Plaintiff JEFF MAINS
t2
     SEYFARTH SHAW LLP
l3   Jay V/. C  (sBN tr472s)

T4

15
     San Francisco,   Califomia 94105
l6   Telephone:       (4rs) 397-2823
     Facsimile:       (4rs) 397-8s49
I7
     Attorneys for Defendants WHOLE FOODS MARKET
18   CALIFORNIA, INC., MRS. GOOCH'S NATURAL FOODS
     MARKET, INC., WFM-WO, NC., and WFM PRIVATE LABEL'
t9   L.P.

20                                    UNITED STATES DISTRICT COURT

2l                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
22   JEFF MAINS, individually and on behalf     of     Case   No. CV 12-05652 EJD
     all others similarly situated,
23                                                      STIPULATION OF' VOLUNTARY
                         Plaintiff,                                     ---------------
                                                        DISMISSAL AND IPROPOSEDI
24                                                      ORDER
            V.

25   V/HOLE FOODS MARKET CALIFORNIA,
     INC.; MRS. GOOCH'S NATURAL FOODS
26   MARKET, INC.; WFM-WO,INC.; and
     V/FM PRIVATE LABEL, L.P.,
27
                         Defendants.
28


                         Stipulation of Voluntary Dismissal and [Proposed] Order
                            -           Case No. CV 12-056 52EJD
        Case 5:12-cv-05652-EJD Document 90 Filed 12/13/18 Page 2 of 3



                              STIPULATION OF VOLUNTARY DISMISSAL
 1
               pursuant to Federal Rule of Civil Procedure a1(a)(l)(AxiÐ, it is hereby stipulated and
2
     agreed, by and between Plaintiff Jeff Mains and Defendants WFM Private
                                                                            Label, L.P., Whole
 J
     Foods Market California, Inc., Mrs. Gooch's Natural Food Markets, Inc. and
                                                                                WFM-WO, Inc.
4
     through undersigned counsel, that this action is dismissed with prejudice as to the
                                                                                         named
 5
     plaintiff Jeff Mains, and without prejudice   as   to all members of the alleged putative classes, with
 6
     all parties to bear their own costs and fees, including but not limited to attorneys' fees.
                                                                                                 The
 7
     parties   jointly request that the Court entered the [Proposed] Order included with this Stipulation.
 8
     IT IS SO STIPULATED.
 9

10    DATED: December         13, 2018                      SEYFARTH SHAV/ LLP

11
                                                            By        /s/ Jay W. Connolly
t2                                                                Jay V/. ConnollY
                                                                  Joseph J. Orzano
t3                                                          Attorneys for Defendants
                                                            WHOLÍ] FOODS MARKET CALIFORNIA,
T4                                                          INC., MRS. GOOCH'S NATURAL FOODS
                                                            MAIìKET, NC., WFM-WO,INC.,           ANd

15                                                          WFM PRIVATE LABEL, L.P.

T6
      DATED: December         13, 2018                      PROVOST UMPHREY LAW FIRM, L.L.P.
t7
                                                            By:     lsl W. Michael Hamilton
18                                                               W. Michael Hamilton
                                                                 Edward  Downs  Fisher
t9                                                          Attorneys for Plaintiff
                                                            JEFF MAINS
20

2T

      DATED: December 13, 2018                              PRATT & ASSOCIATES.
22

23                                                          By:       lsl Pierce Gore
                                                                 Pierce Gore
24                                                          Attorneys for Plaintiff
                                                            JEFF MAINS
25

26

27

28
                            Stipulation of Voluntary Dismissal and [Proposed] Order
                                           Case No. CV I2-056528JD
        Case 5:12-cv-05652-EJD Document 90 Filed 12/13/18 Page 3 of 3




 1
                                              ----------------- ORDER
                                             IPROPOSEDI

2           PURSUANT TO STIPULATION' IT IS SO ORDERED that:
                                                                                              without
J           This action is dismissed with prejudice as to the named Plaintiff Jeff Mains, and

     prejudice as to all members of the alleged putative classes, with all parties to bear
                                                                                           their own
4

 5   and fees, including but not limited to attorneys' fees'

 6

 7
     Dated: December 13, 2018
 I                                                   The Honorable Edward J. Davila

 9

l0
11


t2
t3

t4
15

l6
t7

18

l9
20

2l
22

23

24

25

26

27

28
                          Stipulation   of                                 sedl Order
